ACCEPTED
                                                                                                     01-15-00159-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                8/13/2015 3:51:32 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                     NO. 01-15-00159-CV

IN THE MATTER OF                                   §   IN THE FIRST DISTRICT
                                                                           FILED IN
THE MARRIAGE OF                                    §                1st COURT OF APPEALS
                                                   §                    HOUSTON, TEXAS
BARRY CHRISTOPHER CONNOR                           §                8/13/2015 3:51:32 PM
                                                       COURT OF APPEALS
AND                                                §                CHRISTOPHER A. PRINE
LYNETTE MARIE CONNOR                               §   HARRIS COUNTY, TEXAS Clerk

                                   NOTICE OF NONSUIT

       This Notice of Nonsuit is brought by Barry Christopher Connor. In support, Barry
Christopher Connor shows:

       Barry Christopher Connor no longer desires to prosecute this suit against Respondent.

                                            Respectfully submitted,


                                            Law Office of Gregory T. Josefsberg
                                            723 Main, Suite 620
                                            Houston, Texas 77002
                                            Tel: (713) 489-5402
                                            Fax: (713) 456-2801



                                            By:
                                                  Gregory T. Josefsberg
                                                  State Bar No. 24035304
                                                  Greg@DivorceHoustonTexas.com
                                                  Attorney for Barry Christopher Connor



                                    Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on August 13, 2015.




                                            Gregory T. Josefsberg
                                            Attorney for Barry Christopher Connor